Name: Commission Regulation (EC) No 2491/95 of 25 October 1995 introducing supplementary management measures for imports of certain bovine animals for the second half of 1995
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy;  cooperation policy;  EU finance;  trade
 Date Published: nan

 No L 256/36 PenH Official Journal of the European Communities 26. 10 . 95 COMMISSION REGULATION (EC) No 2491/95 of 25 October 1995 introducing supplementary management measures for imports of certain bovine animals for the second half of 1995 application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 0, as amended by Regulation (EC) No 2351 /95 (6) ; whereas it should moreover be stipulated that licences are to be issued following a reflection period and where necessary with a flat-rate percentage reduction applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Apart from imports in the framework of Regulation (EC) No 1 566/95, imports into the Community of live bovine animals falling within CN codes 0102 90 05, 0102 90 21 , 0102 90 29 , 0102 90 41 and 0102 90 49 originating in the third countries listed in Annex I, shall be subject to the management measures laid down in this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2179/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, Whereas Regulation (EC) No 2179/95 provides for the adjustment of certain concessions concerning live bovine animals provided for in the Europe Agreements concluded with the Republic of Hungary, the Republic of Poland, the Slovak Republic, the Czech Republic, Romania and the Republic of Bulgaria ; whereas, however, application of those concessions is provided for only after the countries in question have taken measures of compa ­ rable effect ; whereas the aforementioned countries have now taken such measures or will take them as soon as possible ; Whereas Commission Regulation (EC) No 1566/95 of 30 June 1 995 introducing management measures for imports of certain bovine animals for the second half of 1995 (2) includes provision for the importation of 72 150 head of a weight not exceeding 80 kilos ; whereas pursuant to Regu ­ lation (EC) No 2179/95 this quantity was increased by 16 850 head for the second half of 1995 ; whereas conse ­ quently management measures for those animals should be established, closely modelled on the measures for imports laid down in Regulation (EC) No 1 566/95 ; Whereas the quota in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 2137/95 (4), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of Article 2 1 . Import licences under this Regulation may be issued in respect of not more than 16 850 animals falling within CN code 0102 90 05. 2 . For those animals, the ad valorem duty and the specific duties fixed in the common customs tariff (CCT) shall be reduced by 80 % . 3 . The quantity referred to in paragraph 1 shall be split into two parts , as follows : (a) the first part equal to 70 %, i.e. 1 1 795 head, shall be allocated among :  importers from the Community as constituted on 31 December 1994 who can furnish proof of having imported animals falling within CN code 0102 90 10 0 or CN code 0102 90 05 during 1992, 1993 or 1994 at the full levy and who are entered in a VAT register of a Member State, and (') OJ No L 223, 20. 9 . 1995, p. 29 . (2) OJ No L 150, 1 . 7. 1995, p. 24 .(A OJ No L 331 , 2. 12 . 1988 , p. 1 . {*) OJ No L 214, 8 . 9 . 1995, p. 21 . ( s) OJ No L 143 , 27. 6 . 1995, p. 35. o OJ No L 239 , 7. 10 . 1995, p. 3 . F) CN code valid until 1 January 1993. 26 . 10 . 95 EN Official Journal of the European Communities No L 256/37 After verification of the documents presented, Member States shall forward to the Commission, by 10 November 1995 at the latest, the list of importers who meet the conditions for acceptance, showing in particular their names and addresses and the numbers of animals imported at the full levy during each of the reference years . 3 . For the purposes of Article 2 (3) (b), importers may lodge applications until 31 October 1995 together with the proof referred to in Article 2 (6). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion , all applications from that person shall be inadmis ­ sible . Applications may not concern a quantity larger than the available quantity. After verification of the documents presented, Member States shall forward to the Commission, by 10 November 1995 at the latest, the list of applicants and the quantities requested . 4 . All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes I and II in t he case where applications have been lodged .  importers from the new Member States who can furnish proof of having imported animals falling within the aobvementioned CN codes during 1992, 1993 and 1994 at the full levy from coun ­ tries which are for them third countries on 31 December 1994 and who are entered in a VAT register of a Member State ; (b) the second part, equal to 30 % i.e. 5 055 head shall be allocated among importers who can furnish proof of having imported and/or exported at least 100 live bovine animals falling within CN code 0102 90 apart from those under (a), during 1994 from/to countries which are third countries on 31 December 1994 and who are entered in a VAT register of a Member State . 4 . The 11 795 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of Article 1 at the full levy during 1992, 1993 and 1994 proven in accordance with paragraph 6 . 5 . The 5 055 head shall be allocated in proportion to the quantities applied for by the eligible importers . 6 . Proof of import and export shall be provided exclu ­ sively by means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept duly certified copies of the aforementioned documents where the applicant can prove to the satisfaction of the competent authority that he was not able to obtain the original documents . Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted. 2 . As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 100 head per application , the allocation shall be by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, a single licence shall be issued for that quantity. Article 3 1 . Importers who on 1 January 1995 were no longer engaged in any activity in the beef and veal sector shall not qualify for allocation pursuant to Article 2 (3) (a). 2 . Any company formed by the merger of companies each having rights under Article 2 (4) shall benefit from the same rights as the companies from which it was formed. Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 2 . Licence applications may be presented only in the Member State in which the import application was lodged . 3 . Licences shall be issued at the request of operators after the entry into force of the decision referred to in Article 5 ( 1 ). Article 4 1 . Import applications may be presented only in the Member State in which the applicant is registered within the meaning of Article 2 (3). 2 . For the purposes of Article 2 (3) (a), importers shall present the import applications to the competent authori ­ ties together with the proof referred to in Article 2 (6) by 31 October 1995 at the latest. No L 256/38 f~EN Official Journal of the European Communities 26. 10 . 95 The number of animals for which a licence is issued shall be expressed in units . Where necessary, numbers shall be rounded up or down, as the case may be . 4. Licence applications and licences shall contain one of the following entries : (a) in section 8 , the indication of the countries referred to in Annex I ; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated ; (b) in section 16, subheading CN 01029005 ; (c) in section 20, one of the following : 6 . Licences issued shall be valid throughout the Community. 7 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 Not later than three weeks after the importation of the animals specified in this Regulation, the importer shall inform the competent authority which issued the import licence of the number and origin of the imported animals . That authority shall communicate the informa ­ tion in question to the Commission at the beginning of each month . Article 8 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July to 31 December 1995 . Reglamento (CE) n ° 2491 /95 Forordning (EF) nr. 2491 /95 Verordnung (EG) Nr . 2491 /95 Kavovianog (EK) apiS. 2491 /95 Regulation (EC) No 2491 /95 RÃ ©glement (CE) n ° 2491 /95 Regolamento (CE) n . 2491 /95 Verordening (EG) nr. 2491 /95 Regulamento (CE) n ? 2491 /95 Asetus (EY) N:o 2491 /95 FÃ ¶rordning (EG) nr 2491 /95. 5 . Import licences shall expire on 31 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 October 1995. For the Commission Franz FISCHLER Member of the Commission 26 . 10 . 95 EN Official Journal of the European Communities No L 256/39 ANNEX I List of third countries  Hungary,  Poland,  Czech Republic,  Slovakian Republic ,  Romania ,  Bulgaria,  Lithuania,  Latvia,  Estonia . No L 256/40 I EN I Official Journal of the European Communities 26 . 10 . 95 ANNEX II EC Fax No : (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (3) (a) of Regulation (EC) No 2491 /95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity imported (head) Total for the three years 1992 1993 1994 Total Member State : Fax No : Te .: 26 . 10 . 95 EN Official Journal of the European Communities No L 256/41 ANNEX III EC Fax No : (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (3) (b) of Regulation (EC) No 2491 /95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No : Tel .